IN THE MATTER OF THE PETITION                                                             In the
FOR REINSTATEMENT OF
DAVID EUGENE BOCCHINO                                                                     Court of Appeals
TO THE BAR OF MARYLAND
                                                                                          of Maryland

                                                                                      * Misc. Docket AG No. 11

                                                                                          September Term, 2018

                                                                                  ORDER


                  Upon consideration of the Petition for Reinstatement of David Eugene Bocchino and

the responses filed thereto, in the above captioned case, it is this 12th day of December, 2018,


                  ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the petitioner, David Eugene Bocchino, be, and is hereby, reinstated to the

practice of law in this State; and it is further


                  ORDERED, that the Clerk of the Court shall replace the name of David Eugene

Bocchino upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

state.



                                                                                      /s/ Mary Ellen Barbera
                                                                                      Chief Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.




                           2018-12-12
                           08:45-05:00


Suzanne C. Johnson, Acting Clerk